******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     M.U.N. CAPITAL, LLC v. NATIONAL HALL
            PROPERTIES, LLC, ET AL.
                  (AC 36736)
                  Beach, Mullins and Bishop, Js.
     Argued October 15, 2015—officially released March 1, 2016

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. David R. Tobin, judge trial
                     referee.)
  Jack E. Robinson, for the appellant (defendant
National Hall Capital, LLC).
  Jonathan L. Adler, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The former defendant, National Hall
Capital, LLC,1 appeals from the judgment of the trial
court dismissing its motion to open and to vacate a
2010 judgment of strict foreclosure regarding property
located at, inter alia, 6 Wilton Road in the town of
Westport, to which it was not a party and by which it
was not bound. The former defendant claims that the
plaintiff in the 2010 foreclosure action, M.U.N. Capital,
LLC, did not have standing to initiate and proceed with
the foreclosure, and, therefore, the trial court never had
subject matter jurisdiction over the action. The former
defendant seeks to have the foreclosure judgment
opened and vacated, with the hope that it then will be
able to open and vacate a 2010 summary process default
judgment that was rendered against it, which resulted
in the termination of its leasehold interest in the Wilton
Road property.2
  Following oral argument in this appeal, we asked
the parties to submit simultaneous supplemental briefs
addressed to the following: ‘‘1. Whether National Hall
Capital, LLC, a nonparty to the underlying foreclosure
action, had standing to file a motion to open the foreclo-
sure judgment? 2. Whether a nonparty can appeal the
dismissal of a motion to open a judgment in a case in
which it was not a party? 3. What practical relief can
this court provide to National Hall Capital, LLC, in this
appeal?’’3 We conclude that we lack subject matter juris-
diction over this appeal. Accordingly, the appeal is dis-
missed.
   Initially, we determine whether the former defendant
is a proper party to this appeal. ‘‘A threshold inquiry
of this court upon every appeal presented to it is the
question of appellate jurisdiction. . . . It is well estab-
lished that the subject matter jurisdiction of the Appel-
late Court . . . is governed by [General Statutes] § 52-
263, which provides that an aggrieved party may appeal
to the court having jurisdiction from the final judgment
of the court. . . . [O]nce the question of lack of juris-
diction of a court is raised, [it] must be disposed of no
matter in what form it is presented . . . and the court
must fully resolve it before proceeding further with the
case. . . . If it becomes apparent to the court that such
jurisdiction is lacking, the appeal must be dismissed.’’
(Citation omitted; emphasis omitted; internal quotation
marks omitted.) Trumbull v. Palmer, 123 Conn. App.
244, 249–50, 1 A.3d 1121, cert. denied, 299 Conn. 907,
10 A.3d 526 (2010).
  Practice Book § 61-1 provides that ‘‘[a]n aggrieved
party may appeal from a final judgment, except as oth-
erwise provided by law.’’ (Emphasis added.) Section
52-263 provides: ‘‘Upon the trial of all matters of fact
in any cause or action in the Superior Court, whether
to the court or jury, or before any judge thereof when
the jurisdiction of any action or proceeding is vested
in him, if either party is aggrieved by the decision of
the court or judge upon any question or questions of
law arising in the trial, including the denial of a motion
to set aside a verdict, he may appeal to the court having
jurisdiction from the final judgment of the court or of
such judge, or from the decision of the court granting
a motion to set aside a verdict, except in small claims
cases, which shall not be appealable, and appeals as
provided in sections 8-8 and 8-9.’’ (Emphasis added.)
   In State v. Salmon, 250 Conn. 147, 153, 735 A.2d 333
(1999), our Supreme Court explained that § 52-263 ‘‘sets
out three criteria that must be met in order to establish
subject matter jurisdiction for appellate review: (1) the
appellant must be a party; (2) the appellant must be
aggrieved by the trial court’s decision; and (3) the
appeal must be taken from a final judgment.’’ ‘‘Ordi-
narily, the word party has a technical legal meaning,
referring to those by or against whom a legal suit is
brought . . . the party plaintiff or defendant, whether
composed of one or more individuals and whether natu-
ral or legal persons. . . . This definition of party . . .
includes only those who are parties to the underlying
action.’’ (Citations omitted; emphasis added; internal
quotation marks omitted.) Id., 154; see also State v.
Gault, 304 Conn. 330, 332–33 and n.2, 39 A.3d 1105
(2012) (victim lacked standing to appeal order denying
motion to extend sealing of affidavit in support of arrest
warrant for criminal defendant because victim not con-
sidered party under § 52-263 in defendant’s criminal
case); State v. Salmon, supra, 148–49, 151–52 (appeal
properly dismissed by Appellate Court because bail
bond company that was surety on bond ordered for-
feited could not appeal from trial court’s order due
to nonparty status; right to appeal limited to parties);
Jennings v. Connecticut Light & Power Co., 140 Conn.
650, 677, 103 A.2d 535 (1954) (Supreme Court of Errors
will not answer question that affects rights of nonparty);
In re Application for Pro Hac Vice Admission of Reich,
83 Conn. App. 432, 433, 851 A.2d 308 (2004) (because
governor’s former cochief of staff had not intervened in
action in trial court, Appellate Court lacked jurisdiction
over his appeal from trial court’s decision to admit
out-of-state attorney, pro hac vice, to serve as special
counsel to select committee of inquiry, which was
investigating grounds to impeach governor); Leydon v.
Greenwich, 57 Conn. App. 727, 728–30, 750 A.2d 492
(2000) (nonparty attorney could not appeal order sanc-
tioning him for improper filing of amicus curiae brief);
Security Mutual Life Ins. Co. of New York v. Kings
West Ltd. Partnership, 56 Conn. App. 44, 45, 47, 741
A.2d 329 (1999) (receiver of rents lacked standing to
appeal order disallowing two items in final accounting
in foreclosure action because receiver not party to fore-
closure action), cert. denied, 252 Conn. 928, 746 A.2d
789 (2000).
  In this case, the former defendant was not a party
to the underlying foreclosure judgment. Indeed, before
the case went to judgment in 2010, the plaintiff had
withdrawn the action against the former defendant after
the former defendant had claimed it was not a proper
party to the proceedings. Thus, when the former defen-
dant filed the motion to open and vacate the foreclosure
judgment, it simply was not a party to the judgment it
was seeking to have opened. Consequently, because
the former defendant is not a party to the underlying
foreclosure judgment in this case, it does not have
standing to appeal, and we do not have subject matter
jurisdiction over the appeal.
      The appeal is dismissed.
  1
     In the 2010 foreclosure proceedings, the plaintiff, M.U.N. Capital, LLC,
named as defendants in the foreclosure action the owner of the property
on which it was seeking to foreclose, National Hall Properties, LLC, and
the lessee of the property, National Hall Capital, LLC, the former defendant.
The former defendant claimed, however, that it was not a proper party to
the foreclosure action, and, before the judgment of strict foreclosure was
rendered in July, 2010, the plaintiff withdrew the action as to the former
defendant and proceeded only against the named defendant, National Hall
Properties, LLC. The former defendant did not challenge the standing of
the plaintiff at that time.
   2
     The plaintiff in the summary process complaint, Nathall 6W, LLC, alleged
that the former defendant had failed to pay its rent for more than eleven
months. The former defendant was defaulted for failure to appear, and a
judgment for immediate possession was rendered on August 24, 2010, in
favor of Nathall 6W, LLC, a wholly owned subsidiary of the plaintiff. The
named defendant, National Hall Properties, LLC, had assigned to Nathall
6W, LLC, its rights, title and interest in all leases, rents, and security deposits
related to the property leased by the former defendant. The former defendant
did not appeal from that judgment.
   3
     The former defendant’s supplemental brief was filed late, and without a
motion seeking permission to file a late brief. In a footnote in its supplemental
brief, however, it contended that it, ‘‘for some reason,’’ had not received
the supplemental briefing order via mail in a timely manner. The plaintiff
filed a motion to dismiss the appeal or, in the alternative, to strike the
former defendant’s supplemental brief. We denied the plaintiff’s motion,
and we have considered both supplemental briefs.